Citation Nr: 1128604	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to December 1987; April 1989 to August 1989; and December 1990 to May 1991.  

This matter comes before the Board of Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

In a February 2009 rating determination, the RO granted service connection for left hallux valgus and assigned a noncompensable disability evaluation.  The Veteran filed a notice of disagreement with the assigned disability evaluation.  In an October 2009 rating determination, the RO increased the disability evaluation from noncompensable to 10 percent disabling and assigned an effective date of the date of the original grant of service connection.  Thereafter, the Veteran perfected her appeal.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

With regard to her claim for a higher evaluation for her service-connected left hallux valgus, the Board notes that the Veteran testified at her February 2011 hearing that her condition was becoming worse.  She stated that the prior examination indicated that her hallux valgus was stable and that there was no painful or restricted motion.  The Veteran testified that she had painful motion with every movement.  She also reported having lost individual motion of all toes.  The Veteran further testified that her foot condition prevented her from working.  The Board notes that while the examiner observed that the Veteran was unemployed at the time of the last VA examination, she did not comment on the impact that the left foot condition had on the Veteran's employability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  As such, an additional VA examination to determine the extent of any current left hallux valgus condition is warranted.

The Board further notes that at the time of her February 2011 hearing, the Veteran testified that she continued to receive VA treatment for her left foot condition.  The Board observes that the last VA treatment records associated with the claims folder date back to August 2010.  Based upon the Veteran's testimony, it appears that there are outstanding records pertinent to the Veteran's claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims folder copies of all treatment records of the Veteran from the Columbia VAMC from August 2010 to the present.  

2.  The Veteran should be afforded a VA examination of the left foot to assess the current orthopedic and neurological manifestations of her left foot hallux valgus.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.

The examiner should report the Veteran's ranges of motion for the left foot.

The examiner should determine whether the left hallux valgus disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

The examiner must further indicate whether the Veteran's left hallux valgus results in moderate, moderately severe, or severe impairment. 

The examiner must also comment on the impact of the Veteran's left hallux valgus on her employability.  Detailed rationale is requested for each opinion that is rendered.  

3.  The Veteran must be advised in writing that it is her responsibility to report for the VA examination, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected left hallux valgus disability if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b).  If the benefit sought on appeal is not granted, the Veteran and her representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


